UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2009 COMMUNITY CENTRAL BANK CORPORATION (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-33373 (Commission File Number) 38-3291744 (IRS Employer Identification No.) 100 N. Main Street, Mt. Clemens, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (586) 783-4500 Not Applicable (Former name or former address, if changed since last year) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition. On August 7, 2009, the Community Central Bank Corporation, the holding company for Community Central Bank, issued a press release announcing its earnings for the quarter ended June 30, 2009. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated August 7, 2009 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 7, 2009 COMMUNITY CENTRAL BANK CORPORATION (Registrant) By: /s/ Ray T. Colonius
